PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Oden recovered a judgment on a promissory note given by the defendant, Respass et al. The note was in the usual form save for the clause: “This note is to be paid only in case J. B. Oden sustains a loss through the purchase of Lot. No. 9, etc.” The note represented money advanced by Oden, which was used as a first payment on an oil lease on the lot which the parties- were buying together. Later Oden furnished the same am'ount for the second payment and -the other parties the -same amount for the third and final payment. Oil development was unsuccessfully attempted and the lot proved to be worthless. The makers of this note insisted that thi sconditional clause referred only to a loss- if payments were not m-ade and did not contemplate a loss developing after the purchase was complete. The trial court rendered a verdict in favor of plaintiff, whereupon defendants prosecuted error. In sustaining the judgment of the lower court, the United States Circuit Court held:
1. A promissory note, given for money advanced by the payee to pay an installment due on an oil lease, in which both parties were interested, containing a provision that it should be payable only in. case he sustained a loss through purchase, held collectible, where the lease proved worthless.
2. Where an action is tried to the court by written stipulation in accordance with Rev. St., par. 649 (Comp. St., par. 1587), and no findings are made, only rulings excepted to are review! able.